—In a proceeding to validate a petition designating Diana Coleman as a candidate for the nomination of the Democratic Party as its candidate for the public office of Member of the Assembly, 18th Assembly District, County of Nassau, the appeal is from (1) a decision of the Supreme Court, Nassau County (Schmidt, J.), dated August 13, 1996, and (2) a judgment of the same court, dated August 15, 1996, which granted the petition.
Ordered that the appeal from the decision is dismissed, without costs or disbursements, as no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the judgment is affirmed, without costs or disbursements.
The changes on pages 34 and 45 of the designating petition were properly initialled by a subscribing witness. Therefore, the Supreme Court properly restored 32 signatures from these pages to the petitioner’s designating petition (cf., Matter of Jonas v Velez, 65 NY2d 954). The change of "6” to "June” on the date on the subscribing witness’s signature line on page 21 of the designating petition was an inconsequential alteration, and therefore does not invalidate the signatures on this page (see, Election Law § 6-134 [8]; Matter of Buley v Tutunjian, 153 AD2d 784; Matter of Bachety v Canary, 112 AD2d 1058). Therefore, the Supreme Court properly restored 8 of the 12 signatures on page 21 of the designating petition. The restoration of these signatures gave the petitioner the required number of valid signatures on her designating petition.
The appellant’s remaining contentions are without merit.
O’Brien, J. P., Santucci, Joy and Friedmann, JJ., concur.